DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/879,795. Claims 1-10, 12-18, 20-21, and 23 are pending in this application, and have been examined on the merits discussed below.


2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/879,795, filed 05/21/2020 is a continuation of PCT/CN2017/116109, filed 12/14/2017.

Response to Amendment

4.	In the response filed September 26, 2021, Applicant amended claims 1-5, 8, 12-16, and 23, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claim 8 is hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejection under 35 U.S.C. 112; accordingly this rejection has been withdrawn.



7.	In the Office action mailed 07/06/2021, allowable subject matter was indicated. Specifically, the Office action stated that claim 5 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Applicant’s response did not incorporate the limitations of claim 5 into claim 1, thus the pending claims are not in condition for allowance.

Response to Arguments

8.	Applicant's arguments filed September 26, 2021, have been fully considered.

9.	Applicant submits that amended claim 1 “does not fall into the mathematical concepts grouping of an abstract idea.” [Applicant’s Remarks, 09/26/2021, page 19]

With particular respect to the §101 rejection of claim 1, Applicant first argues with respect to Step 2A of the eligibility inquiry that “amended claim 1 “does not fall into the mathematical concepts grouping of an abstract idea.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-10, 12-18, 20-21, and 23 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” and 
The Examiner maintains that the claims plainly set forth or describe steps encompassing mathematical concepts. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” based on the limitations determine an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions and optimize an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution. Optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution is performed according to standard cost-flow algorithms [Specification at paragraph 0010: “the method may further include determine a maximum cost flow from the source node to the terminal node according to standard cost-flow algorithms.]. In mathematics, a maximum-cost flow problem is an optimization and decision problem to find a feasible flow through a flow network that obtains the maximum possible flow rate. Optimizing an order allocation strategy requires mathematical analysis. It is clear from Applicant’s claims that the method involves mathematical concepts such as mathematical algorithms, mathematical relationships, and calculations. Therefore, this necessarily suggests that the method includes concepts related to “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The Examiner points out that the thrust of Applicant’s invention lies in the details of the mathematically-based algorithm. Accordingly, the steps for determining an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions, and optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution, as recited in the claims, amount to an abstract idea by reciting mathematical relationships, formulas, or equations. Furthermore, this argument is found unpersuasive because the amended claims are unlike the claims at issue in Diehr. Here, unlike Diehr, the claims only Diamond v. Diehr.  
Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Mathematical Concepts” abstract idea groupings set forth in the 2019 PEG.

10.	Applicant submits “amended claim 1 is not analogous to any one of these examples and does not fall into the “certain methods of organizing human activity” grouping of an abstract idea.” [Applicant’s Remarks, 09/26/2021, page 22]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “amended claim 1 is not analogous to any one of these examples and does not fall into the “certain methods of organizing human activity” grouping of an abstract idea.” In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “for an online car hailing service, comprising: obtaining historical order information of the target area; establishing a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes, wherein the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero; determining an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions; optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution; and transmitting, at least one order, determined by the order allocation strategy, to be presented” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between service requestors and service providers. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, historical order information is obtained from a plurality of service providers and service requestors, an upper bound of a directed graph and a corresponding optimal solution based on a plurality of constraint conditions is determined;  an order allocation strategy in the target area is optimized based on the upper bound and the corresponding optimal solution, and  at least one order, determined by the order allocation strategy is presented on a display of at least one terminal associated with a car in the target area, these steps provide additional support for the finding that the claims recite an abstract idea because the information relating to the service requestors and service providers is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph While the systems and methods disclosed in the present disclosure are described primarily regarding allocating a set of shareable orders, it should also be understood that this is only one exemplary embodiment. The system or method of the present disclosure may be applied to any other kind of on demand service. For example, the system or method of the present disclosure may be applied to transportation systems of different environments including land, ocean, aerospace, or the like, or any combination thereof.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of arranging a transportation service between a service requestor and a service provider. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea.

11.	Applicant submits “an online car service as what is claimed in the present application would not exist in the “pre-Internet world.” In other words, an online car service is not a “business practice known for the pre-Internet world along with the requirement to perform it on the Internet.” Rather, it is a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising the  real of computer networks.” [Applicant’s Remarks, 09/26/2021, pages 22-23]

DDR Holdings. In response to the Applicant’s argument, the Examiner points out that the claims in DDR Holdings involved a technical solution using unconventional steps. As stated in the decision, "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks". The claims at issue are far different from the claims in the DDR Holdings case. The claims of the present case involve a general purpose computer performing routine and conventional functions. See Specification, paragraph 0048: “The computing device 200, for example, may include COM ports 250 connected to and from a network connected thereto to facilitate data communications. The computing device 200 may also include a processor 220 for executing program instructions. The exemplary computing device may include an internal communication bus 210, program storage and data storage of different forms including, for example, a disk 270, and a read only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computing device.” Unlike DDR Holdings, the claims of the instant application are not rooted in computer technology to solve a problem specifically arising in some aspect of computer technology. Moreover, it is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without more, it is insufficient to renter a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method. It is also noted that the Applicant has not demonstrated that a special purpose machine is truly required to carry out the claimed invention. A special purpose processor involves more than a processor only broadly applying the abstract idea and/or performing conventional functions. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea. Accordingly, this argument is found unpersuasive.
Further, the examiner does not find that Applicant’s claimed invention solves a problem arising in the field of Internet technology. Optimization theory is very old and well known in the DDR, which only exists because of Internet technology, customer analysis exists outside of any one given technology. The Office does not find that DDR applies to the instant claims. Both optimization theory and order allocation existed before and still exist outside of the networking environment. Unlike the composite webpage of DDR, which only exist in the realm of computer networking environment. The focus of the claims of the instant application is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
In DDR Holdings the court found that the claims recite a specific way to automate the creation of composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by web sites on the internet, where the claimed solution is necessarily rooted in computer technology. Exemplary claim 1 is directed to obtaining historical order information of the target area; establishing a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes, wherein the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero; determining an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions; optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution; and transmitting, at least one order, determined by the order allocation strategy, to be presented, and does not result in computational efficiency or an improvement to the computer. This functionality demonstrates abstract concepts (e.g. certain methods of organizing human activity) and may provide a way to optimize an order allocation strategy in the target area based 

12.	Applicant submits “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” [Applicant’s Remarks, 09/26/2021, page 24]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” The additional elements in exemplary claim 1 are directed to: “at least one processor,” “a database,” “a network,” “a plurality of terminals associated with a plurality of service providers and service requestors” and “a display of at least one terminal,” which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., transmitting, via the network, at least one order, determined by the order allocation strategy, to be presented on a display of at least one terminal associated with a car in the target area), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Further, in response to Applicant’s argument that “the claimed invention meets the improvements to another technology For example, the amended claim 1 recites “transmitting, via the network, at least one order, determined by the order allocation strategy, to be presented on a display of at least one terminal associated with a car in the target area.” [Remarks, at pages 27-28], it is noted that generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The transmitting activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processor, database, terminals, display, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating at least one order, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of scheduling transportation services, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., at least one processor, a database, a plurality of terminals associated with a plurality of service providers and service requestors, and a display of at least one terminal), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

13.	Applicant submits “even assuming arguendo that the pending claims are directed to an abstract idea, which Applicant does not concede, the Office Action fails to satisfy the “significantly more” inquiry of Step 2B.” Specifically, Applicant submits that amended claim 1 includes “[i]Jmprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05. [Remarks at pages 26-27]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “assuming arguendo that the pending claims are directed to an abstract idea, which Applicant does not concede, the Office Action fails to satisfy the “significantly more” inquiry of Step 2B.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There The computing device 200, for example, may include COM ports 250 connected to and from a network connected thereto to facilitate data communications. The computing device 200 may also include a processor 220 for executing program instructions. The exemplary computing device may include an internal communication bus 210, program storage and data storage of different forms including, for example, a disk 270, and a read only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computing device.”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

14.	Applicant submits “The rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant's claims are “well-understood, routine, and conventional,” as required by the recent U.S. Patent and Trademark Office Memorandum dated April 19, 2018 discussing Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir., 2018) (the “Berkheimer Memorandum’).” [Applicant’s Remarks, 09/26/2021, page 28]
The Examiner respectfully disagrees. In response to Applicant’s assertions that “The rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant's claims are “well-understood, routine, and conventional,” as required by the recent U.S. Patent and Trademark Office Memorandum dated April 19, 2018 discussing Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir., 2018) (the “Berkheimer Memorandum’)”, it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive.
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

15.	Applicant submits “Independent claim 1, as amended, recites “the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero.” Application respectfully submits that Buczkowski and Marco, either alone or in combination, do not teach or suggest the claimed combination including at least the above features; neither do they render obvious the claimed invention.” [Applicant’s Remarks, 09/26/2021, page 31]

Independent claim 1, as amended, recites “the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero.” Application respectfully submits that Buczkowski and Marco, either alone or in combination, do not teach or suggest the claimed combination including at least the above features; neither do they render obvious the claimed invention,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/26/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

16.	Applicant submits “The disclosures of Buczkowski marginally relate to “source and sink nodes,” “Super Source,” “network flow,” and “a list of such bounds that may be provided by arc type in the network flow model.” See, e.g., paragraphs [0119] - [0129] of Buczkowski. This reference, however, does not teach or suggest “each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of 

In response to the Applicant’s argument that “Buczkowski fails to teach or suggest, inter alia,  “the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POl) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero” as recited in amended claim,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/26/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action. Furthermore, it is noted that Buczkowski was not asserted as disclosing the disputed limitations.

17.	Applicant submits “Marco still does not disclose or suggest, inter alia, “the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes 

In response to the Applicant’s argument that “Marco still does not disclose or suggest, inter alia, “the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero” as recited in amended claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/26/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action. Furthermore, it is noted that Marco was not asserted as disclosing the disputed limitations.

18.	Applicant submits “Jat fails to disclose, inter alia, "the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to 

In response to the Applicant’s argument that “Jat fails to disclose, inter alia, "the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero" as recited in amended claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/26/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action. Furthermore, it is noted that Jat was not asserted as disclosing the disputed limitations.

19.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Objections

20.	Claim 3 is objected to for the following reasons: claim 3 does not end with a period, which is improper. As noted in MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 101

21.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

22.	Claims 1-10, 12-18, 20-21, and 23 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10, 12-18, 20-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-10, 12-18, 20-21, and 23 are directed to method, system, and computer program product for optimizing order allocation in a target area. Claims 1-10, 12-18, 20-21, and 23 recite an abstract idea, falling within the grouping of “certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claim 1 instructing how to for an online car hailing service, comprising: obtaining historical order information of the target area; establishing a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes, wherein the plurality of nodes include a plurality of time-space nodes, wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; each of the plurality of directed edges has a capacity and a fee; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero; determining an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions; optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution; and transmitting, at least one order, determined by the order allocation strategy, to be presented recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or interactions via the claim limitations, as while the systems and methods disclosed in the present disclosure are described primarily regarding allocating a set of shareable orders, it should also be understood that this is only one exemplary embodiment. The system or method of the present disclosure may be applied to any other kind of on demand service. For example, the system or method of the present disclosure may be applied to transportation systems of different environments including land, ocean, aerospace, or the like, or any combination thereof.”). 
The claims also perform various mathematical analyses throughout the claims. For example, the series of steps in claims 1, 12, and 23 instructing how to determine an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions and optimize an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution recite an abstract idea that would be directed to the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  These steps describe mathematical relationships such as generating a directed graph based on historical information to determine a maximum cost flow from a source node to a terminal node according to standard cost-flow algorithms. This is further evidenced by paragraph [0068] of the Specification: “In 603, the server 110 (e.g., the upper bound determination unit 502 in the processing module 402) may determine an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions. In some embodiments, the process for determining the upper bond of the directed graph may be formulated as a linear programming problem, that is, determining a maximum value of the linear function under a plurality of linear constraints.” Independent claims 12 and 23 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “at least one processor,” “a database,” a display to facilitate the presenting step does not integrate the abstract idea into a practical application because these elements amount to insignificant extra-solution data gathering/output activities (MPEP 2106.05(g)), and moreover, these features require, at most, a user interface of a generic computer which, is not sufficient to amount to a practical application.  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  
-3- The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception The computing device 200, for example, may include COM ports 250 connected to and from a network connected thereto to facilitate data communications. The computing device 200 may also include a processor 220 for executing program instructions. The exemplary computing device may include an internal communication bus 210, program storage and data storage of different forms including, for example, a disk 270, and a read only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computing device.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to transmit at least  Similarly, the transmitting/displaying activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination 
Claims 2-10, 12-18, 20-21, and 23 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-10, 13-18, and 20-21  (i.e.,  wherein the plurality of nodes further include a plurality of taxi nodes, a plurality of leaving taxi nodes, a source node, and a terminal node
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26.	Claims 1-2, 12-13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski et al., Pub. No.: US 2010/0299177 A1, [hereinafter Buczkowski], in view of Marco, Pub. No.: US 2018/0137594 A1, [hereinafter Marco], in further view of Bonawitz, Patent No.: US 9,424,752 B1, [hereinafter Bonawitz]

	As per claim 1, Buczkowski teaches a method implemented on a computing device having at least one processor and at least one storage medium  for optimizing order allocation in a target area, comprising for an online car hailing service (paragraph 0003, discussing methods , comprising: 

obtaining, by the at least one processor, historical order information from a database, wherein the historical order information is obtained, via a network, from a plurality of terminals (paragraph 0010, discussing methods and systems for forecasting future ridership and demand for transportation services based upon actual measured or counted use…The count data is gathered over a period of days, weeks, and months, and this historical data (i.e., obtaining historical order information of the target area) or passenger count for the route is then attributed to the route as demand or passenger use of the route, and, more typically, the demand is associated with each OD (origin-destination) pair at the specific time of the entry/exit event. The historical OD pair-demand data may then be processed by forecasting and planning software to better forecast future demand; paragraph 0031, discussing that the forecasting module/software may process a single day's OD pair data but more typically will include data from at least a few days and more typically months of historical OD pair demand data to improve the accuracy of the forecasts of passenger demand for transportation services; paragraph 0033, discussing a mobile data terminal (e.g., a processor or computer-based system for managing communications, running software, managing hardware, and storing and retrieving data from memory such as storage 120). An automatic counter or APC 114 is provided on bus 110 to count passenger or people using the bus 110 and, more typically, for determining movement of people or counts in both directions (e.g., counting embarking or loading passengers as well as counting debarking or offloading passengers from the bus 110). A variety of APCs 114 may be used…The signals from the APC 114 are processed by the data system 112 to log the counts of loading and unloading 

establishing, by at least one processor, a directed graph based on the historical order information, the directed graph including a plurality of nodes and directed edges that connect the nodes (paragraph 0019, discussing that the dynamic dispatch determination continues with the construction of a network flow model. In network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination; paragraph 0121, discussing that the method 1300 may begin at 1310 after preprocessing has occurred. The steps of method 1300 are used to construct the mathematical formulation of the network flow model that may then be carried out by a computer to facilitate generating a dynamic dispatching of passenger-carrying vehicles. At 1320, the nodes of the network are created (i.e., establishing a directed graph based on the historical order information).  In general, the network nodes represent physical locations within a coverage area for a transportation system…; paragraph 0123, discussing that once the nodes have been created, the method 1300 may continue at 1330 with creating the arcs (i.e., the directed graph including a plurality of nodes and directed edges that connect the nodes) of the network);


wherein the plurality of nodes include a plurality of time-space nodes (paragraph 0119, discussing that in network flow formulations, the minimum cost flow can be found given a 

each of the plurality of directed edges has a capacity and a fee (paragraph 0019, discussing that the dynamic dispatch determination continues with the construction of a network flow model. In network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities (i.e., each of the plurality of directed edges has a capacity and a fee) may also be considered in this formulation or determination. Similarly, source and sink nodes are used in such formulations. Additionally, the network flow formulations consider the number of vehicles. Yet further, the formulations may define the minimum cost flow as the flow over arcs that satisfy all arc capacity constraints while maintaining conservation 

determining, by the at least one processer, an upper bound of the directed graph and a corresponding optimal solution based on a plurality of constraint conditions (paragraph 0012, discussing that the model/method may also involve determining which OD pairs should be combined based on the goal of minimizing or reducing cost, and, in a cab service implementation, the model/method may include recommending when to combine passenger demand or requests based on geography; paragraph 0026, discussing that to meet the customized schedule at minimum or acceptable costs, a dynamic dispatching system  is provided that adapts to real-time changes in demand and routes buses more efficiently (e.g., optimized to a particular model). The dispatching system grabs or obtains real-time information about the current state of all buses and drivers and then feeds the information to two dispatch optimization models/tools that act to determine a most efficient way to meet the schedule (e.g., with a revised dispatch schedule for vehicles and/or updated labor schedule/assignments); paragraph 0119, discussing that the dynamic dispatch determination with the construction of a network flow model. In network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination…Additionally, the network flow formulations consider the number of vehicles. Yet further, the formulations may define the minimum cost flow as the flow over arcs that satisfy all arc capacity constraints while maintaining conservation constraints on all vertices of the graph; paragraph 0119, discussing that the formulations may define the minimum cost flow as the flow over arcs that satisfy all arc capacity constraints while maintaining conservation constraints (i.e., plurality of constraint conditions) on all vertices of the graph, except for the source and sink; paragraph 0128, 

optimizing, by the at least one processor, an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution (paragraph 0046, discussing that the deployment tool takes output from the intraday labor planning module as well as the demand forecaster  and the scheduling tool. The deployment tool may be adapted to process this input to optimize an upcoming time period of operation of the managed transportation system. For example, the tool may process the input data and try to optimize the next 90 minutes of dispatch and labor assignments (with these optimized assignments output at 564). The optimized labor and route assignments are fed to another software module labeled in FIG. 5 as the CAD/AVL module 570 (e.g., computer aided dispatch/automatic vehicle location)…; paragraph 0108, discussing that the optimized driving workload is then determined through the use of a network flow model, and this includes conducting network flow model preprocessing 830. A network flow model may then be constructed at 840 to allow solving 850 of a network flow model. Optimized driving assignments (e.g., dispatch schedules 166 or the like) may then be determined (i.e., optimizing an order allocation strategy in the target area based on the upper bound and the corresponding optimal solution) after step 850, and step 860 may include generating, storing, and/or reporting optimized driving assignments/dispatches based upon the constructed and solved network flow mode; paragraph 0139, “The challenge, then, is to get a "good" feasible solution that respects user-specified unit availability. In this context, goodness is measured by the objective function of the model. Several major components of the objective function are: operating costs to include both labor and equipment; 

While Buczkowski teaches obtaining, by the at least one processor, historical order information, wherein the historical order information is obtained, via a network, from a plurality of terminals, it does not explicitly teach that the historical order information is of the target area and that the plurality of terminals are associated with a plurality of service providers and service requestors; wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero; and transmitting, via the network, at least one order, determined by the order allocation strategy, to be presented on a display of at least one terminal associated with a car in the target area. Marco in the analogous art of transportation management systems teaches:

obtaining, by the at least one processor, historical order information of the target area from a database, wherein the historical order information is obtained, via a network, from a plurality of terminals associated with a plurality of service providers and service requestors (paragraph 0001, discussing a system and method for reserving drivers for a transportation service and navigating drivers to service transportation requests; paragraph 0094, discussing that the estimation of demand may be based on the number of pending transportation requests originating from the zone, the number of transportation requests received over a particular time interval with a pickup location in the zone (i.e., historical order information of the target area), the number of transportation requests expected to be received for a particular time interval (with pickup locations 

transmitting, via the network, at least one order, determined by the order allocation strategy, to be presented on a display of at least one terminal associated with a car in the target area (paragraph 0012, discussing that it is fairly common for drivers to be affiliated with (i.e., service transportation requests received from) multiple transportation services, any of which could send a transportation request to the driver at a particular moment; paragraph 0020, discussing that he the driver may be “available,” meaning that the driver is willing to receive and consider 

Buczkowski is directed towards methods and systems for planning deployment or dispatching of vehicles and drivers based on ridership predictions. Marco is directed towards a system and method for navigating drivers to service transportation requests. Therefore they are deemed to be analogous as they both are directed towards transportation management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buczkowski to include obtaining historical order information of the target area, as taught by Marco, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buczkowski to obtaining historical order information of the target area and transmitting at least one order since this would help ensure that the up-to-date data is taken into account so that the model remains as accurate as possible over time. Furthermore, the combination provides a more robust method by taking into account historical request data in a particular region, thereby allowing management to adopt various business strategies to better allocate vehicles to meet customer demand, and thereby potentially increasing revenue.

wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area; and the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero. However, Bonawitz in the analogous art of ridesharing systems teaches these concepts. Bonawitz teaches:

wherein each of the plurality of time-space nodes corresponds to a region around a point of interest (POI) in the target area (col. 1, lines 23-42, discussing that a method is provided that comprises receiving information indicative of a sequence of coverage requirements for a region over a period of time. The region is characterized by a plurality of landmarks and the period of time is divided into a plurality of time intervals, and an individual coverage requirement identifies a desired number of vehicles of a plurality of vehicles for each of the plurality of landmarks at a given time interval; col. 5, lines 44-54, discussing that in a mesh-network configuration, each balloon may function as a node of the mesh network…As such, data may be routed from a source balloon to a destination balloon by determining an appropriate sequence of optical links between the source balloon and the destination balloon; col. 5, lines 55-64, discussing that a balloon network 100 may employ adaptive or dynamic routing; col. 6, lines 47-56, discussing that a balloon network 100 may have a non-uniform topology. For instance, exemplary embodiments may involve topologies where balloons are distributed more or less densely in certain areas, for various reasons [i.e., each of the plurality of time-space nodes corresponds to a region around a point of interest in the target area]. As an example, to help meet the higher bandwidth demands that are typical in urban areas, balloons may be clustered more densely over urban areas...Many other examples of non-uniform topologies are possible; col. 12, lines 25-50, discussing that fleet planning includes initially solving balloon trajectories for a general region, and using a solution as 

the plurality of directed edges include a set of sixth directed edges, each of the sixth directed edges from one time-space node of the plurality of time-space nodes to another time-space node of the plurality of time-space nodes, wherein the capacity of the sixth directed edge is infinite, and the fee of the sixth directed edge is zero (col. 15, lines 23-31, discussing that in one example, the vehicles include balloons (i.e., nodes) configured to provide a data network, and a region may include any area…Landmarks of a region may be locations within the region designated by a predetermined amount of distance between the locations. The sequence of coverage requirements may indicate, as one example, that six balloons are desired at a first location in two hours, seven balloons are desired at a second locations in four hours, and so on; col. 21, lines 55-67, discussing that FIG. 13 illustrates an example graph 1300 of possible routes between a plurality of landmarks in accordance with an example embodiment. Continuing with the example from FIG. 4, landmarks A-F are provided. Each edge between two landmarks represents a trajectory a balloon could follow to get from a landmark at the beginning of a phase cerror while traveling across the infinite capacity bottom edge [i.e., the capacity of the sixth directed edge is infinite]; col. 24, lines 1-12, discussing that FIG. 14 illustrates an example directed graph 1400…The directed graph 1400 may be formed in a manner similar to the graph 1300 of FIG. 13. For convenience, only two phases, phase P and phase P+1, are shown. During “Phase P flow” and “Phase P+1 flow”, each edge represents a path between two landmarks. These edges may be considered to all have unlimited capacity. The cost for these edges is used to penalize trajectories that do not reliably deliver a balloon directly to a goal landmark. Similar to the linear program described above, each edge has a cost; FIG. 14, illustrating an example directed graph including a plurality of edges having a  cost of zero).

The Buczkowski-Marco combination is directed towards transportation management systems. Bonawitz is directed towards a methods and systems for performing fleet planning 

	As per claim 2, the Buczkowski-Marco-Bonawitz combination teaches the method of claim 1. Buczkowski further teaches wherein the plurality of nodes further include a plurality of taxi nodes, a plurality of leaving taxi nodes, a source node, and a terminal node  (paragraph 0119, discussing that in network flow formulations, the minimum cost flow can be found given a capacitated network (G=(N, A), with nodes N and arcs A). Arc costs and arc capacities may also be considered in this formulation or determination. Similarly, source and sink nodes (i.e., source node and terminal node) are used in such formulations; paragraph 0122, discussing that a first node may be a "Super Source" node that represents the pool of buses available for use (i.e., a plurality of taxi nodes); paragraph 0123, discussing that once the nodes have been created, the method 1300 may continue with creating the arcs of the network. The arcs within the network 

Claims 12 and 23 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim , as discussed above. Further, as per claims 12 and 23 Buczkowski teaches a system comprising: at least one computer-readable storage medium including a set of instructions for optimizing order allocation in an online car hailing service for a target area; and at least one processor in communication with the at least one computer-readable storage medium (paragraph 0038, discussing that the ridership prediction and dispatching system 130 includes a passenger count-to-OD pair translation module 170 (e.g., software routine or the like provided in computer readable medium and run by CPU 132 to perform the described functions such as shown in FIGS. 6 and 7); and a non-transitory computer readable medium, comprising at least one set of instructions for optimizing order allocation in an online car hailing service for a target area (paragraph 0038, discussing that the ridership prediction and dispatching system 130 includes a passenger count-to-OD pair translation module 170 (e.g., software routine or the like provided in computer readable medium and run by CPU 132 to perform the described functions such as shown in FIGS. 6 and 7; paragraph 0049, discussing that the method 600 may be implemented by a system such as system 100 that uses a translation module 170 to process vehicle APC data 142 retrieved from memory 140 or as it is periodically received 128 from operating vehicles 110 (e.g., module 170 may be provided in computer readable medium or memory and be configured to cause the computer to perform the steps or functions shown in FIG. 6).

.

Allowable Subject Matter

27.	Claim 3 recites “The method of claim 2, wherein the plurality of directed edges further include: a set of seventh directed edges, each of the seventh directed edges from the one time-space node of the plurality of time-space nodes to the another time-space node of the plurality of time-space nodes with one or more orders, wherein the capacity of the seventh directed edge is equal to the number of the one or more orders and the fee of the seventh directed edge is the total value of the one or more orders.” Claim 3 is not allowable, however, because claim 3 remains rejected under 35 U.S.C. 101. Furthermore, even if the §101 rejection of claim 3 is overcome, claim 3 would be objected to as being dependent upon a rejected base claim. Claim 14 recites similar limitations as set forth in claim 3. Dependent claims 4-10 are dependent from claim 3, and dependent claims 15-18, and 20-21 are dependent from claim 16. Similarly, claims 6-10, 17-18, and 20-21 are not allowable, because claims 6-10, 17-18, and 20-21 remain rejected under 35 U.S.C. 101. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Cuspard et al., Pub. No.: US 2006/0242108 A1 – describes systems, methods and apparatuses for managing ground transportation in a geographical area.
B.	Khasis, Pub. No.: US 2017/0262790 A1 – describes an optimization system that is capable of optimizing routes with multiple stops.

D.	Agatz, Niels, et al. "Optimization for dynamic ride-sharing: A review." European Journal of Operational Research 223.2 (2012): 295-303 – describes optimization challenges that arise when developing technology to support ride-sharing and the related operations research models in the academic literature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683